Citation Nr: 0415616	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-24 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
fibrocystic breast disease of the right breast with tender 
scar, currently rated as 30 percent disabling.

2.  Entitlement to an increased evaluation for a low back 
disability, described as chronic low back strain, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel



INTRODUCTION

The veteran served on active duty from November 1979 to June 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred on November 9, 2000 when the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003.  Specifically, the RO should inform 
the veteran of what is necessary for her claims for increased 
ratings to be granted.  The notification should also inform 
the veteran what evidence she needs to obtain, what actions 
the RO will take, and ask her to submit all available 
evidence, as well as ensure that all other appropriate 
actions under the VCAA have been taken.

The record indicates that the veteran is being treated at the 
VA Medical Center (VAMC) in Gainesville, Florida, but the 
claims folder contains no treatment notes more recent than 
July 2003.  The RO must obtain all available treatment notes 
from the VAMC Gainesville as well as from all associated 
outpatient clinics.  Decisions of the Board must be based on 
all of the evidence that is known to be available.  
38 U.S.C.A. § 5103(A) (West 2002).  The duty to assist 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA records.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts v. Brown, 
6 Vet. App. 473 (1994).

The Board notes that during the pendency of this appeal, the 
regulations relating to back disabilities were amended 
effective September 26, 2003.  See, 68 FR 51,454 (August 27, 
2003).  In keeping with VA practice and appropriate 
precedent, the RO should apply the version of the regulation 
that is most favorable to the veteran, since the regulations 
changed during the pendency of her appeal.  See, VAOPGCPREC 
7-03 (2003).  When this claim is readjudicated, the RO should 
address both the old and new rating criteria.

The veteran should also be afforded a VA examination to 
determine the extent of her current disability due to her low 
back disability  This examination should consider objective 
criteria such as limitation of motion, and should also 
address the pain and limitation of function, weakness, 
fatigability, etc. caused by pain.  See, DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The examination report should 
specifically address the new rating criteria, and X-rays 
should be ordered, if indicated.  The United States Court of 
Appeals for Veterans Claims (Court) has held that 
"fulfillment of the statutory duty to assist ... includes the 
conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); DeLuca v. Brown, 8 
Vet. App. 202 (1995); Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (citing Suttman v. Brown, 5 Vet. App. 127, 138 (1993) 
(duty to assist includes providing the veteran a thorough and 
contemporaneous medical examination when needed)).  
Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling what is necessary for her 
claims for increased ratings to be 
granted.  In addition, the RO should 
ensure that the veteran is notified what 
action she must take and what action the 
RO will take on her claim, and she must 
be asked to provide all available 
information.  The RO should ensure that 
all requirements of notification under 
the VCAA have been met.

2.  The RO should obtain all available 
treatment records from the VAMC in 
Gainesville, Florida, and all associated 
outpatient clinics, dated from July 2003 
to the present.  If no records are 
available, the RO should ask for written 
confirmation of that fact

3.  The RO should schedule the veteran 
for an examination to determine the 
extent of her low back disabilities.  The 
claims folder should be made available to 
the examiner for review before 
examination.  The examiner should conduct 
range of motion testing and all other 
appropriate testing including X-rays, if 
indicated.  Additionally, the examiner is 
requested to offer an opinion as to the 
functional limitation caused by pain in 
the veteran's low back, including during 
flare-ups and including any pain that 
radiates.  The examiner should describe 
any anatomical changes or functional 
loss, including the inability to perform 
normal working movements with normal 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness and document all objective 
evidence of these symptoms.  The examiner 
is requested to provide an opinion as to 
the degree of functional loss likely to 
result from a flare-up of symptoms or on 
extended use.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbation of 
symptoms.  To the extent possible, the 
examiner should attempt to portray the 
above referenced findings concerning 
functional loss in terms of additional 
loss of motion of the low back.  A 
complete rationale for the opinions given 
should be provided.  The examiner should 
specifically address the amended rating 
criteria in his or her report including 
addressing the motion of the 
thoracolumbar spine.  The examiner is 
requested to note whether there is muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

4.  The RO should then readjudicate the 
veteran's claim, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until she is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




